Citation Nr: 1604144	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-10 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for a skin disorder, previously adjudicated as "vertigo" but clarified as a claim for "vitiligo" and/or knots, to include as secondary to in-service herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active military service from April 1960 to June 1963 and from August 1963 to July 1966, including service in the Republic of Vietnam (Vietnam) during the Vietnam War from October 1965 to July 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2014, the Veteran testified at an in-person hearing before the undersigned at the local RO.  A transcript of the Board hearing has been associated with the claims file.

In March 2015, the Board reopened the previously denied claim of entitlement to service connection for hepatitis, and then remanded both the hepatitis and skin disorder claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeals have now been returned to the Board for appellate disposition.

With regard to the claim of entitlement to service connection for a skin disorder, claimed as vitiligo, the Board notes that the Veteran's application mistakenly used the word "vertigo" instead of "vitiligo" and the entire appeal was processed under this incorrect diagnosis; the initial typographical error was perpetuated throughout the remainder of the appeal.  In fact, the Veteran's representative even incorrectly referred to the issue at the hearing on one occasion as "vertigo, the skin condition" and clearly described it as affecting the Veteran's "front," "face," and "on the left hand side."  See Board Hearing Tr., p. 4.  Then, later in the hearing, the issue was clarified as "vitiligo" and his "skin problem" was further discussed.  Id., p. 11.  He also described "getting these knots on my skin kind of now."  Id., p. 12.  Given that the Veteran is a layperson and is not familiar with medical terminology, the Board finds that the Veteran's description of his disability provided at the March 2014 hearing testimony is sufficient to clarify that his original claim, which has been perfected for appeal, is actually one for a skin disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009) ("A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.") (citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)).  Accordingly, the Board will modify the issue on appeal pursuant to Brokowski to expressly contemplate a skin disorder described as vitiligo and knots.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of hepatitis.

2.  The Veteran's current liver cysts are not shown to be causally or etiologically related to his active military service, to include his in-service treatment for hepatitis and to include as secondary to his presumed in-service herbicide exposure.

3.  The Veteran does not have a current diagnosis of vitiligo.

4.  The Veteran's current nonspecific folliculitis is not shown to be causally or etiologically related to his active military service, to include his presumed in-service herbicide exposure.



CONCLUSIONS OF LAW

1.  Service connection for hepatitis (currently diagnosed as liver cysts), to include as secondary to in-service herbicides, is not established.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for a skin disorder (currently diagnosed as nonspecific folliculitis), previously adjudicated as "vertigo" but clarified as a claim for "vitiligo" and/or knots, to include as secondary to in-service herbicides. is not established.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in September 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial AOJ adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, and post-service treatment records have been obtained.  In July 2009, the Veteran submitted VA 21-4142 Forms, requesting that VA obtain his private treatment records from Dr. R.C. and Dr. J.B.H.  VA made attempts to obtain these private treatment records, but was unsuccessful.  The Veteran was informed in a September 2009 letter that these records could not be obtained.  The Veteran was afforded the opportunity to submit his own copies of these private treatment records, which he did not.  The claims file also does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in May 2015, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and medical opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Furthermore, the Veteran was afforded a Board hearing in March 2014.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ correctly noted the issues.  The Veteran was assisted at the hearing by an accredited representative.  The VLJ and representative asked the Veteran questions regarding the elements of the claims that were lacking to substantiate the claims for benefits.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its March 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for VA examinations, which were provided in May 2015.  The remand also directed the AOJ to obtain the Veteran's recent VA treatment records, which were obtained and associated with the claims file.  Finally, the remand included readjudicating the claims, which was accomplished in the June 2015 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.




	(CONTINUED ON NEXT PAGE)

II.  Service Connection

A.  General Regulations and Statutes 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Veteran also asserts that he was exposed to Agent Orange (herbicides) in service and therefore, as a result, he has a skin disorder due to Agent Orange exposure.  For purposes of establishing service connection for a disorder resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that service in Vietnam means that the veteran actually set foot within the land borders of Vietnam).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 
When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Hepatitis

The Veteran seeks service connection for hepatitis.  In a February 1987 statement, the Veteran indicated that he contracted hepatitis in service and had experienced it ever since his military discharge.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  The Veteran testified at his Board hearing that he was diagnosed with two growths on his liver and that he demonstrates some blood anemia.  See March 2014 Board Hearing Tr., p. 2-3.  Additionally, a March 2014 VA treatment record indicates some abnormalities with the liver; it identifies a liver cyst and notes that there is hepatic steatosis, which was described as some degree of fatty liver.  Furthermore, January 2014 bloodwork indicates that his iron is low.  On VA examination in May 2015, the Veteran was diagnosed with liver cysts.  The May 2015 VA examiner determined that the Veteran did not currently have hepatitis.  The treatment records also do not document a current diagnosis of hepatitis.  For instance, a February 2008 private treatment record documents a past medical history of hepatitis B, but does not provide a current hepatitis diagnosis.  However, with his current diagnosis of liver cysts, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

As an initial matter, the Veteran served on land in Vietnam during the Vietnam War from October 1965 to July 1966 and is presumed to have been exposed to herbicides.  However, the Board notes that the herbicide presumption does not apply to the Veteran because his current diagnosis of liver cysts is not listed as a presumed disorder under the herbicide presumption.  Accordingly, the herbicide presumption does not apply to the Veteran.  38 C.F.R. § 3.307(a)(6)(ii).  

VA has determined there is no positive association between exposure to herbicides and any other disorder for which the VA Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  Therefore, the Veteran is not entitled to the herbicide presumption for his claim.  38 C.F.R. § 3.307(a)(6)(ii).  However, where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In this regard, the Veteran's STRs do not contain any complaints or treatment for hepatitis or liver cysts during his first period of active duty.  His April 193 military exit examination did not document hepatitis or liver cysts.  During his second period of active duty, his STRs document that the Veteran was hospitalized for viral hepatitis (type unspecified) from May 1966 to June 1966.  His hepatitis was determined to be in the line of duty (LOD).  The Veteran's July 1966 exit examination documented hepatitis in Vietnam. 

Post-service, the Veteran was afforded a VA examination in May 1987.  Following a physical examination of the Veteran, the VA examiner found that the Veteran did not have any symptoms of hepatitis that had recurred, and did not have any hepatosplenomegaly.  His liver function tests were normal.  The VA examiner diagnosed the Veteran with a history of hepatitis A and B without evidence of recurrences.

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  
Specifically, on VA examination in May 2015, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran did not currently have hepatitis, but instead had liver cysts.  The examiner noted that the Veteran was first treated and diagnosed with liver cysts by the VA Medical Center (VAMC) in 2014 via CT scans.  The examiner found that it was less likely than not (less than 50 percent probability) that the Veteran's fatigue, malaise, arthralgia, hepatic steatosis, liver cysts, iron deficiency, and anemia were caused (individually or collectively) by, or proximately due to, the Veteran's Agent Orange exposure, or his in-service acute hepatitis, or to other stresses of active military service.

The May 2015 VA examiner reasoned that the Veteran's labs from April 2010 do not show evidence of hepatitis C ever.  The examiner stated that the Veteran's history of acute hepatitis, in the absence of noted risk factors, strongly appears to have been hepatitis A, which was common worldwide (but especially in low-income countries) in the 1960s.  Hepatitis E is also a possibility because (although extremely rare in the USA) hepatitis E is seen in Vietnam and has almost certainly been present there for a long time.  Except for very rare acute deaths, hepatitis A resolves without complications.  Citing the Cecil Medicine, 24th edition, page 968, the examiner indicated that a history of hepatitis A is not a recognized cause of, or risk factor, for any subsequent disease of condition.  Again citing the Cecil Medicine, 24th edition, page 972, the examiner stated that acute hepatitis E usually resolves without complications and "does not commonly evolve into chronic infection, but immunosuppressed patients and HIV-positive individuals can become chronic carriers."  Liver transplant recipients are sufficiently imnosuppressed to develop chronic hepatitis E.  See Cecil Medicine, 24th edition, page 979.  The examiner stated that a search of Google Scholar did not show any publications that link hepatitis A or E to any additional sequelae, or show cysts or anemia as sequelae to any acute, self-limited viral hepatitis process.  A report by Nanda et al in Gastroenterology 1995;108(1): 225-230 shows hepatitis E viral shedding up to 112 days after symptom onset, but no prolonged shedding after 112 days.  The examiner continued by reporting that obesity is a major risk factor for hepatic steatosis.  The examiner noted that the Veteran is obese, and his obesity has no apparent relationship with any service-connected condition.  Liver cysts are common incidental findings on abdominal CT and MRI scans.  When suspicious for malignancy, they should be monitored for growth.  These cysts, when benign, are no linked to other liver conditions or to generalized illness.  Hepatitis does not cause iron deficiency or iron deficiency anemia.  Some forms of chronic hepatitis can cause other kinds of anemia, but the examiner stated that there was no evidence that this Veteran had chronic hepatitis.  Fatigue and malaise can be caused by a wide variety of medical and psychological conditions.  Arthralgia and right upper quadrant pain can be caused by a wide variety of medical conditions, and can be exacerbated by psychological conditions.  The examiner opined that the Veteran's fatigue, malaise, and arthralgia were not specific for any objectively diagnosed abdominal condition.  The examiner found that the most likely cause for the Veteran's right upper quadrant tenderness was hepatic steatosis, which was most likely due to obesity.  

The VA examiner clearly reviewed the STRs, the medical literature, and the other evidence in the Veteran's claims folder.  The examiner provided a medical opinion that is supported by and consistent with the evidence of record.  The examiner gave an alternative theory to address the etiology of the current liver cysts (i.e., obesity).  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for hepatitis (currently diagnosed as liver cysts), to include as secondary to his presumed in-service herbicide exposure, is not warranted.

Furthermore, the Board notes the Veteran's contentions of symptoms both during and since his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of liver cysts is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 
In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he was treated for hepatitis in service, which caused his current disorder, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the liver cysts to be credible, since his STRs make no reference to liver cysts and only mention hepatitis, since the Veteran does not have a current diagnosis of hepatitis, and since the Veteran was not treated for liver cysts until his 2014 VA treatment, more than forty years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a link between the Veteran's current diagnosis of liver cysts and his in-service treatment for hepatitis and which contains only a negative nexus medical opinion.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for hepatitis/liver cysts, to include as secondary to his presumed in-service herbicide exposure.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for hepatitis (currently diagnosed as liver cysts), to include as secondary to his presumed in-service herbicide exposure, is not warranted.


	
C.  Skin Disorder 

The Veteran seeks service connection for a skin disorder, to include vitiligo and knots, and to include as secondary to in-service herbicides.  The Veteran testified at his Board hearing that his skin problems began shortly after service and now are manifested by knots.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in May 2015, the Veteran was diagnosed with nonspecific folliculitis.  The May 2015 VA examiner found that the Veteran did not currently have vitiligo or knots.  The treatment records during the appeal period also do not document current diagnoses of vitiligo or knots.  However, with his current diagnosis of nonspecific folliculitis, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

As an initial matter, the Veteran served on land in Vietnam during the Vietnam War from October 1965 to July 1966 and is presumed to have been exposed to herbicides.  However, the Board notes that the herbicide presumption does not apply to the Veteran because his current diagnosis of nonspecific folliculitis is not listed as a presumed disorder under the herbicide presumption.  Accordingly, the herbicide presumption does not apply to the Veteran.  38 C.F.R. § 3.307(a)(6)(ii).  

VA has determined there is no positive association between exposure to herbicides and any other disorder for which the VA Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  Therefore, the Veteran is not entitled to the herbicide presumption for his claim.  38 C.F.R. § 3.307(a)(6)(ii).  However, where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In this regard, the Veteran's STRs do not document any skin complaints or treatment during his two periods of active duty.  At his separation Report of Medical History in July 1966 for his second period of active duty, the Veteran checked the box to indicate he experienced or had experienced "boils."  At his April 1963 and July 1966 military separation examinations, his skin was normal.  

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, on VA examination in May 2015, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that it was less likely than not (less than 50 percent probability) that the Veteran's nonspecific folliculitis was caused by, or proximately due to, the Veteran's Agent Orange exposure, or his in-service acute furunculosis ("boils"), or his in-service acute hepatitis, or to other stresses of active military service.  The examiner reasoned that the Veteran's military separation examination suggested a full recovery from the Veteran's "boils," and the subsequent course was most compatible with an unrelated nonspecific folliculitis.  The examiner opined that there was no sign of chloracne or of any other herbicide-associated condition.  The examiner reasoned that because the Veteran's history of furunculosis ("boils") was unrelated to the Veteran's nonspecific folliculitis, the post-discharge timing was irrelevant.  The examiner noted that the Veteran's skin was recorded as normal on his 1966 military separation examination, and the current VA examiner found no basis (historical or present) to question the 1966 examiner's finding.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided a medical opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for a skin disorder is not warranted.

Furthermore, the Board notes the Veteran's contentions of symptoms both during and since his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of nonspecific folliculitis is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331. 

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313 and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he experienced skin problems in service, which resulted in his current nonspecific folliculitis, the Board must still weigh the Veteran's lay statements against the medical evidence of record.  See Layno, 6 Vet. App. at 465.  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the nonspecific folliculitis to be credible, since his STRs make no reference to nonspecific folliculitis, since his STRs do not contain any complaints of or treatment for a skin disorder, since his 1966 military exit examination was normal despite the Veteran reporting "boils," and since the Veteran does not have a current diagnosis of "boils."  See Caluza, 7 Vet. App. at 511-12, aff'd per curiam, 78 F.3d. at 604; see also Macarubbo, 10 Vet. App. at 388.

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337.  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a link between the Veteran's current diagnosis of nonspecific folliculitis and his reported "boils" during his active military service, and which contains only a negative nexus medical opinion.  

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a skin disorder.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for a skin disorder (currently diagnosed as nonspecific folliculitis, previously adjudicated as "vertigo" but clarified as a claim for "vitiligo" and/or knots, to include as secondary to in-service herbicides, is not warranted.
ORDER

The claim of entitlement to service connection for hepatitis (currently diagnosed as liver cysts), to include as secondary to in-service herbicides, is denied.

The claim of entitlement to service connection for a skin disorder (currently diagnosed as nonspecific folliculitis, previously adjudicated as "vertigo" but clarified as a claim for "vitiligo" and/or knots, to include as secondary to in-service herbicides, is denied.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


